DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 07/06/2021 and 10/29/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “a length of a compound group formed by connecting any one or more of metal carbide, metal nitride, and metal carbonitride is 80 µm or less” renders 
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase for the discussed reasons.

In addition to the rejections set forth above, Claims 2-4 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2003/041348 (Nakama).
In regards to Claims 1-4, Nakama teaches a martensitic stainless steel with high hardness and superior in corrosion resistance, toughness, and cold workability (Abstract), wherein 
Component (mass %)
Instant Claim 1
Nakama (Abstract, Claims 1-2)
C
0.20-0.60
0.17-0.22
N
0.10-0.50
0.10-0.15
Cr
14.00-17.00
14.0-15.0
Mo
1.00-3.00
0.7-1.3
V
0.20-0.40
0-0.5
Si
≤ 0.30
≤ 2.0
Mn
≤ 0.80
≤ 2.0
P
≤ 0.040
≤ 0.05
S
≤ 0.40
≤ 0.4
Cu
≤ 0.25
≤ 0.2
Ni
≤ 0.20
≤ 0.6
Fe
Balance
Balance


Therefore, as set forth in Table 1 above, Nakama teaches a martensitic stainless steel with a substantially overlapping composition with that as instantly claimed in instant Claim 1.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
	Given that Nakama teaches a martensitic stainless steel that has a substantially similar composition of that as disclosed in instant Claim 1, one of ordinary skill in the art would expect it to be capable of performing the intended uses of being used for a part of an internal combustion engine (instant Claim 2), being used for a fuel injection valve (instant Claim 3), and being used for a high-pressure pump (instant Claim 4), particularly given that Nakama teaches that the steel has high hardness and superior in corrosion resistance, toughness, and cold workability (Abstract).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 9,982,545 (Hirakawa) teaches a precipitation hardened martensitic stainless steel is characterized by containing, in percent by weight, 12.25 to 14.25% Cr, 7.5 to 8.5% Ni, 1.0 to 2.5% Mo, 0.05% or less C, 0.2% or less Si, 0.4% or less Mn, 0.03% or less P, 0.005% or less S, 0.008% or less N, 0.90 to 2.25% Al, the balance substantially being Fe, and the total content of Cr and Mo being 14.25 to 16.75% (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784